Judgment was entered in the Supreme Court, November 26th 1875,
Per Curiam.'
It is true that the power to sell was given by the deed to the trustee, George R.-Wilson. He had, however, no discretion, but was bound to make such sale and conveyance to any person or persons, and for such sum or sums of money, as the wife, by writing under her hand and seal and duly acknowledged at any time during her natural life, should direct and appoint. The words “direct and appoint” preclude the construction contended for by the plaintiff in error. The deed of the husband and wife — under her hand and seal and duly acknowledged — was a valid appointment under the power, in strict conformity to its provisions. It follows that her appointee, the grantee in the deed,' could have compelled, by a bill in equity, the trustee to convey to him the legal estate, and it follows also, that the defendants had a perfectly good equitable title, under which in Pennsylvania they could defend their possession.
Judgment affirmed.